Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 1 of 7 PagelD #:106

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

Sarina Ervin

 

Plaintiff,

vs. Case. No, 04 D 1943

 

Raymond N. Ervin

 

Defendant.

CITATION TO DISCOVER ASSETS

To: Raymond N. Ervin, 331 Springside Lane, Buffalo Grove, IL 60089
(Name & Address of Defendant or Respondent)

YOU ARE COMMANDED to appear before the judge presiding in Room C- 307 __ of Lake County Courthouse,
18N. County Street, Waukegan, Illinois, on December 7 , 2016 at 9 jem to be
examined under oath to discover assets or income not exempt from the enforcement of the Judgment.

A judgment against Raymond N. Ervin (judgment debtor) was entered
on May 21 , 2008 and $506,586.69 + interest and Costs remains unsatisfied.

 

YOU ARE COMMANDED to produce at the examination: all books, papers or records in your possession or control which
may contain information concerning the property or income of, or indebtedness due judgment debtor and including the
documents contained on the attached Rider to the Citation to Discover Assets, which is incorporated by reference and
made a part of this order. Please complete the enclosed Income and Asset Form and bring it with you to the above
referenced hearing.

YOU ARE PROHIBITED from making or allowing any transfer or other disposition or, interfering with, any property not
exempt from execution or garnishment belonging to the Judgment debtor or to which the judgment debtor may be entitled
or which may be acquired by or become due to the Judgment Debtor and from paying over or otherwise disposing of any
money not so exempt, which is due the Judgment Debtor, until the further order of court or termination of the proceedings.
You are not required to withhold the payment of any money beyond double the amount of the balance due.

WARNING: IF YOU FAIL TO APPEAR IN COURT AS DIRECTED IN THIS NOTICE, YOU MAY BE ARRESTED AND
BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE
PUNISHABLE BY IMPRISONMENT IN THE COUNTY JAIL.

CERTIFICATE OF ATTORNEY OR JUDGMENT CREDITOR

 

Judgment Amount: $ 506,586.69 Balance due: $ 506,586.69 + interest and CostS
Date of Judgment/Revival: May 21 , 2008
Name of Court Entering Judgment: Circuit Court, 19th Circuit Case No.;:04 D 1943

 

 

The undersigned certifies, under penalties provide by law pursuant to 735 ILCS 5/1-109, that the information
contained herein is true and correct.

arormeyludament Credo [LLC — OF 29 ome
Address: 161 N. Clark Street, Suite 2600 WITNES LL _
City, State, Zip Chicago, IL, 60601 oA
Phone: 312-621-9700 ttt

ARDC: 6320477 "CLERK OF COURT

   

   
 

 

 
 

 

  
 

171-23 (Rev 08/12)

 
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 2 of 7 PagelD #:107

To:

“EXHIBIT A”
RIDER TO CITATION TO DISCOVER ASSETS

Raymond Ervin
331 Springside Lane
Buffalo Grove, IL 60089

You are commanded to produce and bring for examination copies of all books and records
relating to your income or assets, including but not limited to the following:

1)

2)

3)

4)

5)

6)

7)

8)

Any and all information regarding all bank, money or other financial accounts, including
but not limited to, bank statements and check ledgers, savings statements, brokerage
statements, [RA/401K/503(b) and SIMPLE statements in your name, or to which you
have an equitable or legal interest in. For all such information, provide the name of the
accounts, account numbers, amount of money currently held in each account and
monthly statements for each said account for the past five years.

A complete list of all Safe Deposit Boxes and their contents, to which you have an
equitable or legal interest in;

Copies of all Trust or Trustee’s Deeds, Warranty Deeds, Quit Claim Deeds or any other
deeds for any real property bought, sold, quit claimed or otherwise conveyed by you or
to you, or which you have or had an equitable or legal interest in, for the past ten years;

All information regarding any and all real property held, bought, sold, transferred,
executed leased, deeded or otherwise acquired, lost or otherwise maintained by you, or
on your behalf, or to which you have or had an equitable or legal interest in, for the past
five years.

All information regarding any property or assets other than real property, including
without limitation inventory, that has been held, bought, sold, transferred, executed
leased, deeded or otherwise acquired, lost or otherwise maintained by you, or on your
behalf, or to which you have or had an equitable or legal interest in, for the past five
years, including a list of all persons or entities to which such property has been so
disposed.

Copies of all state and local tax returns for the preceding five years and copies of any and
all tax refund checks you have received;

Any and all information regarding stocks, funds, bonds, securities and/or other
investments or other assets held, gained, sold or lost by you, or to which you have an
equitable or legal interest, for the past five years.

Any and all information regarding any and all loan documents related to you, or to which
you have an equitable or legal interest in, including any and all documents related to
receipts or disbursements of money related to such loans, for the past two years;
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 3 of 7 PagelD #:108

9) A list of all physical assets (i.e. computers, inventory, machinery, tools, jewelry, etc.) not
in the nature of real estate, regardless of their present location, to which you own or have
an equitable or legal interest in;

10) Copies of all of your credit card statements; and

11) Copies of all insurance (excluding health and disability), including specifically all life,
homeowner, auto, owners/landlord-tenant and business coverage policies.

12) A completed copy of the attached Income and Assets form.
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 4 of 7 PagelD #:109

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

 

Judgment Creditor,

 

)
)
)
vs. ) Case. No.
)
)
)
)

Judgment Debtor,

 

INCOME AND ASSET FORM

To Judgment Debtor: Please complete this form and bring it with you to the hearing referenced in the enclosed Citation
Notice. You should also bring to the hearing any documents you have to support the information you provide in this form,
such as pay stubs and account statements. This information you provide will help the court determine whether you have
any property or income that can be used to satisfy the judgment entered against you in this matter, The information you

provide must be accurate to the best of your knowledge.

if you fail to appear at this hearing, you could be held in contempt of court and possibly arrested.

In answer to the citation and supplemental proceedings served upon the judgment debtor, he or she answers as follows:

Name: Home Phone Number:

Home Address:

 

 

Date of Birth: Marital Status:
Il. JOB
Do you have ajob? (Yes 0) No
Company's name | work for:

| have dependents.

 

Company's address:

 

Job:
learn: $ per

 

if self-employed, list your business name and address:

 

 

Income from self-employment is: $ per
| have the following benefits with my employer:

 

i do not have a job, but | support myself through:

[ Government Assistance $ per month
D Social Security $ per month
O Pension 3 per month

ll. REAL ESTATE
Do you own any real estate? [] Yes O No
1 own real estate at:

O Unemployment $ per month
Ossi $ per month
QO Other $ per month

with names of other owner(s)

 

 

Additional real estate | own:

 

 

 

Page 1 of 2

171-430 (Rev. 08/12)
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 5 of 7 PagelD #:110

| have a beneficial interest in a land trust. The name and address of the trustee is
The beneficial interest is listed in my name and

 

 

There is a mortgage on my real estate. State the mortgage company's name and address for each parcel of real

estate owned:

 

 

 

An assignment of beneficial interest in the land trust was signed to secure a loan from

 

 

tl. OTHER ASSETS
| have the following accounts:
Checking account at:

: Account balance: $

 

Savings account at:

; Account balance: $

 

Money market or Certificate of Deposit at:

; Account balance: $

 

Safe deposit box at:

 

Other accounts: (please identify)

 

 

Lown:
A vehicle: (state year, make, model and VIN)
Jewelry (please specify)

 

 

Other property described as:
CO Stocks/Bonds

 

0 Personal computer

 

QO Television

 

0 Microwave

 

QO Business Equipment

O DVD Player

 

OC Stove

 

0 Work tools

 

 

0 Farm Equipment

 

(©) Other property (please specify)

 

 

 

 

 

 

VERIFICATION BY CERTIFICATION

Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statements set forth in this instrument are true and correct, except as to matters therein stated to be on
information and belief, as to such matters the undersigned certifies as aforesaid he/she verily believes the same to be

true,

Date: ,20

 

Judgment Debtor

171-430 (Rev. 08/12)
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 6 of 7 PagelID #:111

 

 

 

 

 

 

ete eee Te earn idadss sete Ee Hal seS ERNE STASTOO Ewen nnete 22 eBay Peed tae were TLE ee rae | fe
{
|
eo” IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT iB
rT ere . “t LAKE-COUNTY,ILLINGIS 2 : vee sme i
Satine Pies ‘ Thee \.
Lee , », Petitioner, . ne Tt. so. :
ae el

 
 
  

 

 

 

 

‘| ei Slee
ir i=

a Respondent, ") of me / . ft
coo Order of Contempt - Ww ain . 7 :

. a (indirect Civil Contempt). .
. \ : This matter having come before the Court for hearing on the mnie Cause,

 

 

Petitioner, o_Q bony vey Pe sent, Kure. (oSuect , present: O1 yes / 0) no, G pro se, .
Rrepresented by A) AY Cae S Mire ged _ : Py i.
‘ Resporident, : ___, present: 0 yes / if no, D'pro se,’ .

 

‘fl represented by Gadendalya Mi, Bavins
The Court having reviewed the Petition and being fully advised in the premises:
. FINDS AS FOLLOWS: , -

: TL The Respondent has violated the Order/Judgment entered on _& am ty 5 Zz Ope ,in that; .

 

ye ee emer es

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

iy A. S/he failed to pay the following amounts: ;
Hichild support $ BQe HL 0 | Medieal/Dentalexpenses $e
=i Maintenance s- ean > pThiaes TY college Expenses : ee “ i
. (GL Other: cecrerijed) oe _ $e 4
And/or - ; "Aste we tee B ate eee ra . : . . , |
a B.'S/he committed the following acts or.omissions: °
SOSA G RARER REE CE & ayheok_ +o
Conn, Lovin ST aly 5, 1000. 20d ec
i
'
2. The Respondent's failure to comply with the order/judgment was willful and contumacious and
- without compelling cause or justification.
3. The Respondent Is found to be in indirect civil contempt of court, a a
4, Other: fe Led. veebilar tiptoe ££ alk be rt Fo ye hee :
tet tae Fa” fier wich. Cb tees ' LY he Lope an Lie ier
or tte dk Le CEA be th Ss v4: wl) te va “et Etnee of Z , bimbadel .

 

” e ee oo -
eee Pe Sie i ad tl .

~

Page 1 of 2 171-354 (11-05) 1
Case: 1:20-cv-06006 Document #: 1-17 Filed: 10/08/20 Page 7 of 7 PagelD #:112

 

——

ir 1S THEREFORE ORDERED: ae
"Oa. The saint is sentenced to the Lake ‘County Fall for z a | sentence of periodic imprisonment for.
-a days / (1 months. (Not to exceed 6 months.)

a The Respondent may be releaged for periods of time during the day « or night to:,
~ (A): work;. or (B) conduct a business or other self-eiriployed Occupation.

 

a period of =

 

 

   

 

 

 

 

 

 

 

 

 

;or until rreleased by process. of laws: a AK Cc syn“

y 7 ,
" Er SENTENCE TO COMMENCE IMMEDIATELY fle le bE Pee at, fn el Clint Cotte
Ht ae ag fe Let att. ps Le, aaer Sae OS Friel: & fh botnet]
oO Sentence to be stayed until, . M atWl Roees Regptng ent Myst b cee Ff

appear in. courtroom: _ * af Respondent, fails to appear, a body attachment i may,
Issue for his/ her arrest.

 

Oo ¢.. The Respondent, is. placed on probation Subject to the following conaltions:

 

 

'. Od. This matter ié set for'status of purge on toe wee ee a eM

at which time Respondent must appear in courtraom _ if Respondent falls to appear, -
a body. attachment may issue for. ‘his/ her arrest.

Oe. Petitioner is awarded a Judgment. In the amount of $e agaist t thie e Respondent

 

 

 

eR — eee “e plus: attorney fees ‘in’ the: ‘amount of $=

 

 

 

 

 

OR nO oe E shall-geek employment and report’ periodically ‘to the
‘ court with a day, isang or. other memorandum of his/her efforts to find employment. .

Og. _ Shall report to either the Department of Employment .
Security; IETC Office at 800 Lancer Lane, Grayslake, IL (College of Lake County: Campus) or the *
Work Force Development Program at at 1 Genesee Street, Waukegan, IL. for Jeb search, skills .

". training or work program services. . Lce . '

Oh. _: shall apply for 0 Unemployment Insurance Benefits y
_a Social Securky Disability Benefits./ QO Supplemental Security Income (SSI). - :

 

 

we ALL PURGE MONIES PAID BY THE RESPONDENT SHALL BE TURNED OVER BY THE CLERK
OF COURT TO BE APPLIED AGAINST ARREARAGES OF CHILD SUPPORT, UNLESS ,
OTHERWISE ORDERED. NO FEES SHALL BE APPLIED. ~ ‘

(1 j. Respondent Is given two non-collect phone calls.

Gk, Otter: Oe ele lores Gt bn ll: “eed a, Li lee é. eet hed oe
Abee Lhe Lb! ple Hear 2 tess Ay ber. tts bel ols Lope “tas
ae fh a. eto, Up eh bE wy, Lf Lee: LEC 4 306 cnet Le
Getta HT st He” Cia bo bbeta LF 7 | or et: ef ; ls ;

Dated this ¢ aL HM 20.0%
Enter: A aA ED. WALLER.
, Nc, hd tll Ci
oy 4 we Judge
‘Fage2of2 | "474-354 (11-05)

ue;

. ol

 

se tee tee
